United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vega Baja, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2332
Issued: June 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal from a July 24, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs, denying reconsideration of a
March 26, 2007 merit decision. Because the most recent merit decision, dated March 26, 2007,
was issued more than one year from the date of the filing of this appeal, August 25, 2008, the
Board lacks jurisdiction over the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128.
FACTUAL HISTORY
On February 7, 2007 appellant, a 58-year-old full-time regular letter carrier, filed a
traumatic injury claim (Form CA-1) for an injured right finger. He alleged that, on
November 31, 2006, while attempting to get inside a postal vehicle to escape a horse that was
approaching him at a high rate of speed, he hit his finger.

Appellant submitted no evidence in support of his claim and in a letter dated February 21,
2007, the Office notified him that the evidence of record was insufficient to support his claim.
The Office advised appellant that he needed to submit further factual and medical evidence in
support of his claim. It also notified appellant that the employing establishment was
controverting his claim because it was filed more than 30 days after the alleged accident and
because he had not submitted medical evidence in support of his claim.
Appellant submitted no evidence and by decision dated March 26, 2007, the Office
denied his claim because the evidence of record was insufficient to establish he sustained an
injury as defined by the Federal Employees’ Compensation Act.
Appellant disagreed and, on April 3, 2007, requested reconsideration. The Office
received appellant’s request for reconsideration on April 11, 2007. In support of his request,
appellant submitted an undated letter signed by coworkers and a March 30, 2007 medical note
signed by Dr. Daniel Guerrero Mieses, an orthopedic surgeon, who after evaluation and x-rays of
his phalange I, diagnosed him with fracture of the phalange distal of the right hand.
By decision dated July 24, 2008, the Office denied merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,1
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.2 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.3 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.4
The Board also has held that the submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.5 While the reopening
of a case may be predicated solely on a legal premise not previously considered, such reopening
is not required where the legal contention does not have a reasonable color of validity.6

1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
2

20 C.F.R. § 10.606(b)(2).

3

Id. at § 10.607(a).

4

Id. at § 10.608(b).

5

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

6

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

2

ANALYSIS
The Board finds that this case is not in posture for decision. The Office abused its
discretion by denying merit review in this case. The Board initially notes that appellant
requested reconsideration of the March 26, 2007 denial of the claim on April 3, 2007. Appellant
included new evidence with his request for reconsideration. The record supports a finding that
the Office received appellant’s request for reconsideration on April 11, 2007. It however did not
issue a decision regarding the request for reconsideration until July 24, 2008. In similar cases,
the Board has previously found that the Office’s delay in acting on appellant’s request for
reconsideration had “prevented [him] from gaining review by the Board of the merits of his
claim” and that this delay constituted an abuse of discretion.7 The Board will therefore set aside
the Office’s July 24, 2008 decision and remand the case to the Office to review the case record
and issue a de novo decision on the merits of the claim.
The Board also notes that in this case appellant’s April 3, 2007 request for
reconsideration satisfied the third requirement under section 10.606(b)(2). Appellant submitted
relevant and pertinent new factual and medical evidence with his April 3, 2007 request for
reconsideration.
Therefore, the Office improperly refused to reopen appellant’s claim for further review
on its merits under 5 U.S.C. § 8128. Consequently, the case will be remanded to the Office for a
merit review. Following this and such other development as deemed necessary, the Office shall
issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that the Office, in its decision dated June 24, 2008, improperly denied
appellant’s request for reconsideration of his case on its merits.

7

Tony J. Fosko, 35 ECAB 644 (1984).

3

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
development in accordance with this decision.
Issued: June 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

